UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                          §
                                                  §
versus                                            §            CASE NO. 4:13-CR-115
                                                  §
MICHAEL BURNHAM                                   §

                     ORDER ADOPTING REPORT AND
           RECOMMENATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the above-referenced criminal action, this court having heretofore

referred the request for revocation of Defendant’s supervised release to the United States Magistrate

Judge for proper consideration. The court has received the report of the United States Magistrate

Judge pursuant to its order. The parties having filed no objections to the magistrate judge’s findings,

the court is of the opinion that the findings and conclusions of the Magistrate Judge are correct.

         It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as the opinion

of the Court. It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

It is further ORDERED that Defendant be committed to the custody of the Bureau of Prisons to be

imprisoned for a term of five (5) months with a term of two (2) years supervised release to follow.

         IT IS SO ORDERED.

         Signed this date
         May 24, 2019
